Citation Nr: 9934401	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-33 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses based on treatment at Princeton Community 
Hospital in November 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from November 1976 to May 
1978.  

The appeal arises from a March 1995 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Huntington, West Virginia, which denied reimbursement for 
unauthorized medical expenses incurred when the veteran 
sought treatment at Princeton Community Hospital in November 
1994.  The veteran subsequently perfected an appeal of that 
decision; and the Board of Veterans' Appeals (Board) remanded 
the case in May 1998, in order to schedule the veteran for a 
hearing before a member of the Board, per his request.  Such 
a hearing was scheduled in May 1999; however, the veteran 
failed to report for said hearing.  Therefore, the case was 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran was admitted to Princeton Community Hospital 
on November 24, 1994, complaining of some burning with 
urination for three days and low back pain.

2.  There no competent evidence tending to show that a 
medical emergency existed on November 24, 1994.


CONCLUSION OF LAW

The claim for entitlement to reimbursement for unauthorized 
medical expense based on treatment at Princeton Community 
Hospital in November 1994 is not well-grounded.  38 U.S.C.A. 
§§ 1703, 1728, 5107 (West 1991); 38 C.F.R. §§ 17.54, 17.120 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not able to provide economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
medical service, the Secretary may contract with non-VA 
facilities for such care and services, either on a group or 
an individual basis.  38 U.S.C.A. § 1703(a).  The Secretary's 
authority to contract with non-VA hospitals for hospital 
care, however, is available only under limited circumstances.  
38 U.S.C.A. § 1703(a)(1).  

The admission of a veteran to a non-Department of Veterans 
Affairs hospital at Department of Veterans Affairs expense 
must be authorized in advance.  38 C.F.R. § 17.54.  When such 
treatment is not authorized in advance, a veteran may be 
entitled to reimbursement or payment by the VA of the cost of 
the unauthorized medical treatment if the following criteria 
are met:

(a)  For veterans with service-connected 
disabilities.  Care and service not previously 
authorized were rendered to a veteran in need of 
such care or service:

(1)  For an adjudicated service-connected 
disability; (2)  For a nonservice-connected 
disability associated with and held to be 
aggravating an adjudicated service-connected 
disability: (3)  For any disability of a veteran 
who has a total disability permanent in nature 
resulting from a service-connected disability; (4)  
For any illness, injury or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and 
who is medically determined to be in need of 
hospital care or medical service for any of the 
reasons enumerated in 38 C.F.R. § 17.48(j); and

(b)  In a medical emergency.  Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(c)  When Federal facilities are unavailable.  VA 
or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or 
would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

In this case, the evidence does not show that the treatment 
and services provided on the November 24, 1994, at Princeton 
Community Hospital involved prior VA authorization, nor does 
the veteran contend that such was the case.  38 C.F.R. 
§ 17.54.  Therefore, the issue is whether the requirements 
for reimbursement or payment for medical expenses incurred 
without prior authorization from VA are met.  38 C.F.R. 
§ 17.120.  The Board notes that entitlement to reimbursement 
or payment for medical expenses incurred without prior 
authorization from VA requires that all three elements for 
eligibility, which are discussed above, be met.  

The Board notes that the veteran is service-connected for 
schizophrenia, which has been evaluated 100 percent disabling 
since 1991.  Records from the Princeton Community Hospital 
show that the veteran was treated there on November 24, 1994.  
Upon admission to the emergency room, he complained of some 
burning with urination for three days and low back pain.  He 
denied nausea, vomiting and diarrhea and voiced no other 
complaints.  The diagnosis was urinary tract infection or 
epididymis.  In March 1995, a VA physician reviewed the case, 
noting the veteran's complaints when he visited the emergency 
room at Princeton Community Hospital.  The VA physician also 
indicated that longitudinal and transverse sections of both 
testicles and a Doppler study were performed on November 24, 
1994, but did not indicate that such tests revealed any 
abnormalities.  The VA physician concluded that the veteran's 
condition when he sought treatment at Princeton Community 
Hospital was "[n]ot emergent" and noted that the veteran's 
complaints had been present for three days.  

At a hearing held at the VAMC in February 1996, the veteran 
testified that he had been ill for a couple of days but that 
the problem seemed to worsen so he went to the hospital for 
some relief.  According to his testimony, he was told he had 
some type of virus and was given an IV and had to stay at the 
hospital for three to four hours.  He added he could not get 
to a local VA hospital because November 24, 1996, was a 
holiday and he did not have transportation to get there.  

The Board also notes the veteran's representative assertion 
that the veteran's situation on November 24, 1994, meets the 
definition of an emergency as defined in Black's Law 
Dictionary.  According to the veteran's representative, that 
dictionary defines an emergency as "a sudden unexpected 
happening; an unforeseen occurrence or condition; perplexing 
contingency or complication of circumstances; a sudden or 
unexpected occasion for action; exigency; pressing necessity... 
[e]mergency is an unforeseen combination of circumstances 
that calls for immediate action without time for full 
deliberation."  The Board points out that the regulation at 
issue in this case defines an emergency as a situation in 
which a delay in treatment would have been hazardous to life 
or health; and the Board is bound by VA regulations.  

While the veteran testified at the February 1996 hearing that 
the situation which led him to seek treatment at Princeton 
Community Hospital on November 24, 1994, was an emergency, he 
has submitted no competent evidence in support of his claim 
that his condition on November 24, 1994, constituted a 
medical emergency and that delay in treatment would have been 
hazardous to his life or health.  It is also argued that the 
veteran's schizophrenia prevented him from distinguishing a 
life threatening situation from a non-emergency situation.  
While the Board finds the veteran's testimony that his 
symptoms worsened after three days credible and finds that he 
may sincerely believe that the treatment at issue involved an 
emergency, neither the veteran, VAMC personnel or the Board 
are competent to offer opinions on matters requiring medical 
expertise.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, there is competent 
evidence of record, the March 1995 opinion of the VA 
physician, that the veteran's condition on November 24, 1994, 
was not emergent.  

As there is no competent evidence contrary to the March 1995 
VA physician's opinion, the Board finds that the criterion 
set forth in 38 C.F.R. § 17.102(b) is not met.  Additionally, 
as there is no competent evidence that an emergency was 
present, the Board need not determine if the other criteria 
under 38 C.F.R. § 17.120 are met, and the veteran's claim for 
entitlement to reimbursement for unauthorized medical expense 
based on treatment at Princeton Community Hospital in 
November 1994 is not well-grounded. 

The Board also notes that it has been asserted that the 
notice to the veteran that the VAMC continued to deny his 
claim after the February 1996 hearing was not adequate and 
that the veteran was entitled to a supplemental statement of 
the case so that he could be well informed as to the 
pertinent laws involved and allow him to adequately and 
logically pursue his appeal.  However, the statement of the 
case issued in October 1995 included the pertinent criteria 
for establishing entitlement to reimbursement for 
unauthorized medical expenses and the reason for the denial 
of the veteran's claim for such benefit.  It does not appear 
that the VAMC continued the denial of the veteran's claim 
after the February 1996 for any reason other than that 
facility continued to find that the nature of the condition 
for which the veteran sought treatment at Princeton Community 
Hospital on November 24, 1994, was non-emergent.  Under the 
circumstances, the Board finds that the veteran was not 
harmed by the VAMC's not issuing a supplemental statement of 
the case after the February 1996 hearing.  Furthermore, no 
additional pertinent evidence, other than the February 1996 
hearing testimony, was received after the statement of the 
case was issued.  


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

